Jackson, J.,
The evidence offered on behalf of the plaintiff herein, which is undisputed, shows that the moneys paid into the Building Association by Ashbrook were paid by him and received by the company as special deposits; that Ash-brook was not a running stock member, and that he did not pay any dues unon running stock.
The different amounts paid to the company by Ashbrook must therefore be regarded as loans. Therefore, on the authority of George H. Schone et al., v. the Consolidated Building & Saving Company et al., 4 N. P., 216, plaintiff is entitled to recover herein.
Judgment for plaintiff.